Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 1 of 16
JUDGE CAPRONI

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ZOLTAN KRISKO
Index No.:

Plaintiff,
COMPLAINT

AND DEMAND
FOR JURY TRIAL

L9CV925

Marvel Entertainment, LLC,

a Delaware limited liability company, and
Warner Chappell Music, Inc.,

a Delaware corporation, and

The Walt Disney Company,

a Delaware corporation, and

Fox Corporation,

a Delaware corporation, and

Buena Vista Television, LLC

a California limited liability company, and
UMG Recordings Inc.,

a Delaware corporation, and
Amazon.com, Inc.,

a Delaware corporation, and

Apple, Inc.,

a California corporation, and

Ronald Aaron Wasserman and

Shuki Levy and

Haim Saban

 

Defendants.

Ne Ne ee ee ee ee ee ee ee ee ee ae ee ee ee ee ee ee ee ee ee ee ee ee ee ee ee

om:

 

COMPLAINT
Plaintiff, Zoltan Krisko, Pro Se, brings this action against Defendants, Marvel
Entertainment, LLC (“Marvel”!), a Delaware limited liability company, and Warner
Chappell Music, Inc. (“Chappell”), a Delaware corporation, and The Walt Disney

Company (“Disney”), a Delaware corporation, and Fox Corporation (“Fox”), a Delaware

 

' Marvel will also be used to refer to all of the limited liability company’s business predecessors.
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 2 of 16

corporation, and Buena Vista Television, LLC (“BVT”), a California limited liability
company, and UMG_ Recordings Inc. (“UMG”), a Delaware corporation, and
Amazon.com, Inc. (“Amazon”), a Delaware corporation, and Apple, Inc. (“Apple”), a
California corporation, and Ronald Aaron Wasserman (“Wasserman”) and Shuki Levy
(“Levy”) and Haim Saban (“Saban’)(collectively “Defendants”)’, and in support thereof,
states as follows:

NATURE OF ACTION, JURISDICTION AND VENUE

1, This is a civil action seeking damages and injunctive relief for copyright
infringement under the copyright laws of the United States (17 U.S.C. §101 er seq.)

2. This Court has jurisdiction under 17 U.S.C. §101 ef seq., and 28 U.S.C.
§1331 (federal question), and 28 U.S.C. §1338(a) (copyright infringement).

3. This Court has personal jurisdiction over Defendants because the principal
place of business of Marvel and Fox is in the Southern District of New York. Defendants
also are doing business in the State of New York and in this judicial district, and acts of
infringement complained of herein occurred in the State of New York. Any of the
Defendants who may claim to have no ties to the state of New York and this judicial
district as per the above are properly joined under Fed. R. Civ. P.20(a)(2).

4, Venue is proper in the Southern District of New York under 28 U.S.C. §
1391(b) and (c), as a substantial part of the events that gave rise to this Complaint occurred
in this district, and each Defendant either resides in this district or has substantial and

continuous ties to this district.

 

2 All business predecessors of any and all of Defendants shall also be referred to under the respective
Defendant entity.
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 3 of 16

PARTIES

5. Plaintiff is a resident of Fort Lauderdale, Florida. Mr. Krisko is the
individual entrusted with the role of nurturing the memory of the late Mr. Vukan. By will,
among others, he is the copyright owner of the theme song of Linda, a Hungarian TV
series from the 1980s.

6. Defendant, Marvel is a Delaware limited liability company, which is based
in New York. Marvel is an American entertainment company founded in June 1998,
formed by the merger of Marvel Entertainment Group, Inc. and ToyBiz.

7. Defendant Chappell is a Delaware corporation, which is based in California,
and has an office New York. Chappell is an American music publishing company and a
division of the Warner Music Group. It is currently the registered copyright claimant of the
X-Men: The Animated Series theme song.

8. Defendant Disney is a Delaware corporation, which is based California, and
has an office in New York. Disney is the successor of New World Pictures, the successor
of Genesis Entertainment, the production company of X-Men: The Animated Series.

9. Defendant Fox is a Delaware corporation, which is based in New York. It is
the successor of Fox Network and Fox Kids Network original airing distribution
companies of the X-Men: The Animated Series.

10. Defendant BVT is a California limited liability company, which is based in
California and has an office in New York. BVT operates under the name Disney-ABC
Domestic Television and Disney-ABC Home Entertainment and Television Distribution.
It is the successor of Saban Entertainment production and world-wide distribution

company of all the X-Men: The Animated Series related media.
Case 1:19-cv-09256-VEC Document 1 Filed 10/07/19 Page 4 of 16

11. Defendant UMG is a Delaware corporation, with corporate headquarters in
California and an office in New York. It is the successor of PolyGram Video DVD
distributor the X-Men: The Animated Series.

12. Defendant Amazon is a Delaware corporation, which is based in
Washington, and has an office in New York, Amazon is the online sales distributor of the
X-Men: The Animated Series.

13. | Defendant Apple is a California corporation with business offices in New
York. Apple is the owner and operator of iTunes, an online sales distributor of the X-Men:

The Animated Series.

14. Defendant Wasserman is an individual who lives in California.

15. Defendant Levy is an individual who lives in California.

16. Defendant Saban is an individual who lives in California.
GENERAL ALLEGATIONS

17. Before the fall of Communism, in the 1980s, one of the most popular TV
series in Hungary was called Linda. The comedy thriller, with a total of 17 episodes, was
aired in Hungary between 1984 and 1991. Linda was the epitome of Hungarian
filmmaking in the 1980s. Its soundtrack was written by Gyorgy Vukan, a famous
Hungarian composer and pianist, recipient of numerous state and international awards.’
Mr. Vukan composed over 150 film scores.

18. The Linda series was a household name in Hungary and an entire country
could identify the series through its iconic soundtrack, which was registered in Hungary in
1983, and which has also been registered with the Copyright Office in the United States

since 2017. (Exhibit 1)

 

3 hitps://www,.youtube.com/watch?v=O | Saml21Dto
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 5 of 16

19. During the 1980s, cooperation between film industry professionals from
different countries, including from the “Eastern” and “Western” world, existed despite the
still standing Iron Curtain. Based on information and belief, as professionals in the
animation film industry, Defendants Ronald Wasserman, Haim Saban and Shuki Levy all
came in contact with Hungarian professionals in the film industry, and were aware of the
famous animation workshop at Pannonia Filmstudio in Hungary, where Hungarian film
industry professionals, such as Gyorgy Vukan, were frequent visitors.

20. Defendant Ron Wasserman was an employee at Saban Entertainment, Inc.
in the early 1990s. Saban Entertainment was founded by Defendant Shuki Levy, a
composer and Haim Saban, a businessman. Wasserman holds himself out to be the
composer of the opening theme of the animation series X-Men.

21. Defendant Shuki Levy is a former owner of Saban Entertainment, who
holds himself out to have composed the opening theme of the animation series X-Men. Ina
1998 investigation by The Hollywood Reporter, it was revealed that many of “his”
compositions were ghostwritten by other composers, in order for Levy and Saban to gain
control of all publishing rights and music royalty revenue.

22. Haim Saban is a former owner of Saban Entertainment, who, based on
publicly available records, has held himself out in the past to be the copyright owner of the
opening theme song of the animation series X-Men.

23. In the 80’s, besides the Walt Disney Studios (USA), the Hanna-Barbera
Studios (USA), Soyuzmultfilm (Soviet Union), Toei Animation (Japan), the Hungarian

Pannonia Studio was ranked among the top 5 animation studios globally.
Case 1:19-cv-09256-VEC Document 1 Filed 10/07/19 Page 6 of 16

24. A subsidiary of Marvel Entertainment Group launched in 1989 an animated
television pilot called The Pryde of the X-Men. The series that this episode was intended to
launch never materialized, the pilot was a failure. Marvel had to go back to the drawing
board to set up the launch of the animation series X-Men in 1992.

25. | Marvel kept most characters, but changed the soundtrack of the pilot
animation, including its opening theme song. The music for X-Men in 1992 was provided
by Saban Entertainment. The animation series X-Men became a huge success, over the
next several years, between 1992 and 1997. In total, 76 episodes were created and released.

26. The soundtrack of X-Men is widely regarded as the most iconic soundtrack
of any animation series in the 1990s.‘

27. | X-Men used the same theme song in all 76 of its episodes between 1992
and 1997. The theme song, which is the subject of the copyright infringement, is used in
every episode during the opening, closing and the most critical parts.

28. The iconic theme song of X-Men is substantially similar to the theme song
of Linda.” It was the result of unauthorized copying of Vukan’s copyrighted work, with
some minor alterations, which is a copyright infringement under the Copyright Act §§106
and 501. The infringement is clear to even the layperson after listening to the theme song
of Linda (from 1984 to 1991) and the theme song of X-Men (from 1992 to 1997), The
subject, the tempo, (pace), the harmonization and the sounding (instrumentation) is
identical. The key of the two works is identical: C minor. The tempo is identical: about 124
BPM. Harmonization is the same regarding the subject: Vukan sounds a C minor harmony

based on grade 1 of the basic key, and so does the infringing theme song of X-Men. When

 

4 https://www.youtube.com/watch?v=sAkL2-vh2Sk
5 The fact that the primary melodic theme of X-Men is “substantially similar” to that of Linda was confirmed
by both the Hungarian Council of Copyright Experts and also Judith Finell, musicologist in the United States.
Case 1:19-cv-09256-VEC Document 1 Filed 10/07/19 Page 7 of 16

the infringing work repeats the subject on the IV'* grade, then the harmony is also IV"
grade (F minor). Both works use a synthesizer with rhythm accompaniment.

29. The soundtrack of X-Men contributed in a substantial manner to the
business success of the X-Men. It has been described by others as “the one thing fans can
agree on is that the show’s theme is one of the greatest animated themes ever created. Once
you hear the theme it’s impossible to forget it.”

30. In 2017, Defendant Marvel used the infringing theme song to promote its
new X-Men episodes and related products under the marketing name of X-Men
Ressurxion.’ Notably, Marvel launched its promotion using the old theme song of X-Men,
which is subject of this infringement action, further highlighting the importance of the
theme song in the success and marketability of the X-Men brand. The promotion and sale
of X-Men Ressurxion using Plaintiff's copyrighted theme song is another example of the
fact that the infringement of Plaintiff's copyright dating back to 1983 is an ongoing
problem even today.

31. The main theme of the X-Men animation series, which is played 4 times in
every episode, is a result of a direct and intentional copyright breach by Defendants.
Specifically, the animation series’ theme song from 1992 is a result of an unauthorized

copying of the heart of the copyrighted work and subsequent distribution of the theme song

of the Linda Hungarian TV series.

i

6 https://www.syfy.com/syfywire/stuff-we-love-the-opening-theme-to-x-men-the-animated-series
7 https://www.youtube,com/watch?v=tUBOosY VJLY

 
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 8 of 16

32. Defendants Wasserman, Shuki, Saban and Marvel? all at some time in the
past claimed copyright ownership or credit for the creation of the theme song for the
animation series X-Men.

33. Currently, Defendant Chappell claims copyright ownership of the X-Men
opening theme, which in reality infringes on the copyright of Plaintiff, since Mr. Vukan’s
work was copied in large part and used without his or subsequently Plaintiffs knowledge
or consent for many years.

34. X-Men animation series episodes using the copyrighted theme song of
Plaintiff were distributed through television channels over the years by Defendants Disney,
BVT and Fox and released through VHS and DVDs by UMG? and Disney’s subsidiary,
Buena Vista Home Entertainment, Inc. All these acts were done without the copyright
owner’s knowledge or consent, resulting in copyright infringement of Mr. Vukan’s original
work,

35. X-Men animation series episodes using the copyrighted theme song of
Plaintiff are presently distributed on media players, such as iTunes and Amazon by
Defendants Apple and Amazon. All these acts were and are presently done without the
copyright owner’s knowledge or consent, resulting in copyright infringement of Mr.
Vukan’s original work.

36. X-Men themed merchandise has been advertised with the infringed theme
song and is sold for profit by Defendants to this day. Defendant Marvel, through

predecessor ToyBiz, is the most well-known seller of X-Men action figures.

 

8 Marvel is the successor to Marvel Entertainment Group, Inc., which entity initially registered copyright to
the X-Men opening theme in 1994,
° UMG acquired PolyGram, the company which released certain episodes of X-Men between 2000 and 2010.
Case 1:19-cv-09256-VEC Document 1 Filed 10/07/19 Page 9 of 16

37. X-Men through its animation series became an international hit among both
young and older generations and paved the way for the success of X-Men film series
released between 2000 and 2019, starting with X-Men and ending with Dark Phoenix. An
analyst, Mike Fugere described this phenomenon well: “Where the cartoon left its
impression is on the crowds that attended those screenings that summer. For every
audience member who bought a ticket for X-Men because they love the comics, there was
one who was attending because they had fond memories of the animated series. The power
of nostalgia (even if it’s for a time not far from memory) is strong. Not only did 2000's X-
Men spark Fox's ongoing X-Men film franchise, it was at the forefront of the current
superhero movie boom that still dominates box offices worldwide.”!° Clearly, “X-Men”,
through the success of the animation series, became a brand that continues to sell old and
new products very well. The infringed copyrighted work is, in part, responsible for this
financial success.

38. While Ron Wasserman was proclaimed the “composer” of the soundtrack
of X-Men the animation series, the copyrights were initially owned by Saban
Entertainment.

39, Levy, former co-owner of Saban Enterprises, also held himself out as the
creator of the X-Men theme song.!!

40. Saban, co-owner of Saban Enterprises, held himself out as the initial owner
of the copyright of the X-Men theme song.

Al. Saban Entertainment sold the rights to the opening theme and soundtrack of

X-Men to Marvel Enterprises for an unknown amount.

 

10 bitps:/Avww.cbr.com/x-men-animated-series-changed-eyerything-25th-anniversary/
"| http://shukilevy.com/themes-and-scores/
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 10 of 16

42. Marvel Enterprises subsequently sold the rights to the opening theme and
soundtrack of X-Men to Warner/Chappell for an unknown amount.

43, Over the years, Saban Entertainment, Marvel Enterprises and
Warner/Chappell profited substantially from the stolen work of a Hungarian individual,
Gyorgy Vukan.

44, Mr. Vukan did not authorize in any way any of the Defendants to use his
music, to create a derivative work from it, or distribute any products using his copyrighted
work. Mr, Vukan or the Plainitff did not receive any financial compensation for the
infringing use by any of the Defendants of the copyrighted theme song.

45. The Hungarian copyrighted work was original and had proven to have a
catchy theme song. It was the “ideal” target for theft, having been composed behind the
Iron Curtain. Not only were persons from Communist countries limited for decades in their
ability to travel to Western countries, such as the United States, they had limited access to
films from the West. The lack of internet at the time made discovery of the infringement
despite the substantial similarity between the two works considerably less likely.

46. In 2013, Gyorgy Vukan passed away. His estate passed through a will,
leaving the copyright in his works to Zoltan Krisko, Plaintiff in the present action. In 2017,
Plaintiff became aware that X-Men’s theme song is an infringement of Linda’s copyrighted

theme song.

47, Plaintiff registered the copyrighted work effective January 26, 2017.

FIRST CLAIM FOR RELIEF

48. Plaintiff repeats and re-alleges the allegations in Paragraphs | through 47.

10
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 11 of 16

49, Plaintiff is the sole owner of the copyright in an original work that is fixed in a
tangible media of expression.

50. The above described conduct by Defendants constitutes copyright infringement
under the Copyright Act. Each infringement by Defendants of Plaintiff's protected
copyrighted work creates an independent act of infringement.

51. As a result of the above described conduct by Defendants, Plaintiff has been
damaged in an amount to be proven at trial.

52. In the alternative, the Plaintiff is entitled to the maximum statutory damages
pursuant to 17 U.S.C. §504.

53. Pursuant to 17 U.S.C. §505, the Plaintiff is entitled to recover its full costs and
reasonable attorney’s fees.

54. As a direct and proximate result of the Defendants’ actions, the Plaintiff has
sustained and will continue to sustain immediate, substantial and irreparable injury, for
which there is no adequate remedy at law. Based on the blatantly committed infringement
by Defendants, and the vastly superior resources available to Defendants, unless this Court
enjoins their actions, the Defendants will continue to infringe upon the Plaintiff's valid
intellectual property rights. As such, Plaintiff is entitled to preliminary and permanent
injunctive relief.

PRAYER FOR RELIEF
WHEREFORE, the Plaintiff respectfully respects that this Court:

(a) preliminarily and permanently enjoin and restrain Defendants and their

agents, officers, servants, employees, successors and assigns and all others acting in

concert or in privity with Defendants, from directly or indirectly infringing Plaintiff's

11
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 12 of 16

rights under federal or state law in his copyrighted material, including, without limitation,
reproducing or distributing the infringing work;

(b) require Defendants to pay, jointly and severally, Plaintiff's actual damages
and profits attributable to the infringement pursuant to 17 U.S.C. Section 504(b) and such
further damages as permitted by applicable law or the statutory damages for each
infringement of the Copyrighted Material pursuant to 17 U.S.C. Section 504(c);

(c) require Defendants to pay, jointly and severally, Plaintiffs full costs in this
action;

(d) require Defendants to pay, jointly and severally, Plaintiff's reasonable
attorney’s fees incurred herein, if any; and

(e) award such other relief as the Court deems just and proper.

DEMAND FOR JURY TRIAL

The Plaintiff demands a trial by jury on all issues.

October 07, 2019

Respectfully submitted,

 
  
 

arasgenaenincneettiseae

see é sono fp foo

Zoltan Krisko
Plaintiff, Pro Se
Address: 2929 NE 40" Street

Fort Lauderdale, FL 33308
E-mail: zoltan.krisko@gmail.com
Tel.:+1 754 999 1919

 

:

 

12
Case 1:19-cv-09256-VEC Document 1 Filed 10/07/19 Page 8 OK Li ys
eh hd 2

Certificate of Registration

identified below. I

 

Title

This Certificate issued under the seal of the Copyright
Office in accordance with title 17
attests that registration has been made for the work

The information on this certificate has
been made a pact of the Copyright Office records

Ag gd luyf

Acting 2 States Register of Copyrights and Director

, United Suites Corde,

Registration Number

PA 2-087-476

Effective Date of Registration:

January 26, 2017

 

Completion/Publication

LINDA

Title of Work: LINDA

 

 

 

 

 

Year of Completion: 1983
Date of Ist Publication: © November 02, 1984
Nation of {* Publication: Hungary
International Standard Number: JSRC 80779700
Author
. Author: Gyorgy Vukan
Author Created: soundtrack
Citizen of: Hungary
Year Born: 194)
Year Died: 2013
Copyright Claimant
Copyright Claimant: Zoltan Krisko
Budaorsi ut 4-18/D Lem 7., Budapest, 1118, Hungary
ce Transfer statement: By inheritance
Certification

 

Name:
Date:

Zoltan Krisko
January 25, 2017

 

Correspondence:

Yes

Page | of |

4

 
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 14 of 16

PARTIES
Plaintiff:

Zoltan Krisko
2929 NE 40" Street
Fort Lauderdale, FL 33308

Defendants:
1./ Marvel Entertainment, LLC

Corporate Office:
135 W. 50th Street, 7th Floor
New York, NY 10020

DOS Process:

C/O CORPORATION SERVICE COMPANY
80 STATE STREET

ALBANY, NEW YORK, 12207-2543

2./ Warner Chappell Music, Inc.

Corporate office:
777 Santa Fe Ave.
Los Angeles, CA 90021

Service of Process:

C T CORPORATION SYSTEM
818 West Seventh St., Suite 930
Los Angeles, CA 90017

3./ The Walt Disney Company

Corporate office:
500 S Buena Vista St.,
Burbank, CA 91521,

DOS Process:

CORPORATION SERVICE COMPANY
80 STATE STREET

ALBANY, NEW YORK, 12207-2543
Case 1:19-cv-09256-VEC Documenti1 Filed 10/07/19

4./ Fox Corporation

Corporate office:
1211 Avenue of the Americas,
New York, NY 10036

Registered agent:

C T CORPORATION SYSTEM
28 LIBERTY STREET

NEW YORK, NEW YORK, 10005

5./ Buena Vista Television, LLC

Corporate office:
500 South Buena Vista Street
Burbank, CA 91521

DOS Process:

C/O CORPORATION SERVICE COMPANY
80 STATE STREET

ALBANY, NEW YORK, 12207

6./ UMG Recording Inc.

Corporate office:
2220 COLORADO AVENUE
SANTA MONICA CA 90404

DOS Process/Registered Agent:

C T CORPORATION SYSTEM
28 LIBERTY ST.

NEW YORK, NEW YORK, 10005

7./ Amazon.com, Inc.

Corporate office:
410 Terry Ave.
N Seattle, WA 98109

Service of process:

Corporation Service Company

300 Deschutes Way SW, Suite 304
Tumwater, WA 98501

Page 15 of 16
Case 1:19-cv-09256-VEC Document1 Filed 10/07/19 Page 16 of 16

8./ Apple, Inc.

Corporate office:

1 Infinite Loop Cupertino,

CA 95014

Service of process:

C T CORPORATION SYSTEM

818 West Seventh St., Suite 930
Los Angeles, CA 90017

9./ Ronald Aaron Wasserman
774 Via Donte

Newbury Park, CA 91320

10./ Shuki Levy

8447 Wilshire Blvd Ste 204
Beverly Hills, CA 90211

11./ Haim Saban

10100 Santa Monica Blvd., Ste. 2600
Los Angeles, CA 90067
